214 S.W.3d 351 (2007)
STATE of Missouri, Respondent,
v.
Hattie SMITH, Appellant.
No. ED 87747.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2007.
Kent Denzel, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Hattie Smith appeals her conviction on one count each of first degree assault and armed criminal action. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).